DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/138,709) filed on 12/30/2020 (December 30, 2020).

Priority
3.	Applicant’s claims to Domestic Priority for this application (17/138,709) filed on 12/30/2020, based on Provisional application US 63/024,376 filed on 05/13/2020, and as a Continuation in Part of parent application (16/779,557) filed on 01/31/2020, that in turn claims Domestic Priority based on Provisional applications US 62/927,603 filed on 10/29/2019, US 62/925,168 filed on 10/23/2019, and US 62/667,766 filed on 06/27/2019, are acknowledged.

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statements (IDS), filed on 12/30/2020, and 04/06/2022, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Oath/Declaration
5.	The Oath/Declaration, filed on 03/01/2021, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 12/30/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.

Double Patenting 
7.	A rejection based on double patenting of the "same invention" type finds its support in the language of pre-AIA  35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain _a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Millerv. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

8. 	Claims 1-20 of this Application (17/138,709), filed on 12/30/2020, are rejected on the ground of obviousness type double patenting as being un-patentable over Claims 1-20 of the co-pending parent application (16/779,557) filed on 01/31/2020.  A side-by-side comparison of the limitations of Claim 1 of the examined application (17/138,709) vs. the corresponding limitations of Claim 1 of the co-pending application (16/779,557), is presented below for the record.  
  
Claim
Lim
Examined appl. (17/138,709) 
Claim
Co-pending appl. (16/779,557)
1

A method for manipulating a generic tensor, the method comprising:


1
A method for manipulating a generic tensor, the method comprising:


1
receiving a first request to perform a first operation on a generic tensor descriptor associated with the generic tensor;

1
receiving a first request to perform a first operation on a generic tensor descriptor associated with the generic tensor;


2
responsive to the first request, performing the first operation on the generic tensor descriptor;


1
responsive to the first request, performing the first operation on the generic tensor descriptor;

3
receiving a second request to perform a second operation on generic tensor raw data associated with the generic tensor; and
1
receiving a second request to perform a second operation on generic tensor raw data associated with the generic tensor; and

4
responsive to the second request, performing the second operation on the generic tensor raw data, the performing the second operation including mapping a tensor coordinate specified by the second request to a memory address, the mapping including evaluating a delta function to determine an address delta value to add to a previously determined address for a previously processed tensor coordinate.
1
responsive to the second request, performing the second operation on the generic tensor raw data.







Examiner Note: Please note, for example, the following differences between Claims of the examined application (17/138,709) and the corresponding Claims of the co-pending parent application (16/779,557)  and the explanations:
Claim 1 of the examined application differs from Claim 1 of the co-pending application in that Claim 1 of the co-pending application comprises all limitations of the examined Claim 1 except that limitation 4 of examined Claim 1 recites additional features “the performing the second operation including mapping a tensor coordinate specified by the second request to a memory address, the mapping including evaluating a delta function to determine an address delta value to add to a previously determined address for a previously processed tensor coordinate.” which makes Claim 1 narrower than the corresponding limitation of the co-pending application as pointed out in the above table.  However, Claim 1 of the examined application is rejected as being obvious by Claim 1 of the co-pending application in view of SRIDHARAN et al. (US 2018/0322386 A1, hereinafter SRIDHARAN) that teaches “the performing the second operation including mapping a tensor coordinate specified by the second request to a memory address, the mapping including evaluating a delta function to determine an address delta value to add to a previously determined address for a previously processed tensor coordinate.”  Please see Rejection of Claim 1 under AIA  35 USC 103 hereinbelow in this office action.
Dependent Claims 2-9 of the examined application are rejected for being obvious by Claims 2-9 of the co-pending application in view of SRIDHARAN.  
Claims 10-18 of the examined application are similarly rejected as being obvious by Claims 10-18 of the co-pending application in view of SRIDHARAN.   
Claims 19-20 of the examined application are similarly rejected as being obvious by Claims 19-20 of the co-pending application in view of SRIDHARAN.   






Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

10.	Claims 1-20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Nicol et al. (US 2019/0130270 A1; Pub. Date:  May 02, 2019; Filed: Dec. 04, 2018; hereinafter Nicol) [cited by Applicant in IDS], in view of SRIDHARAN et al. (US 2018/0322386 A1; Pub. Date:  Nov. 8, 2018; Filed: Jan. 12, 2018; hereinafter SRIDHARAN).

Regarding claim 1, Nicol teaches: 
A method for manipulating a generic tensor (See, e.g., Nicol, FIG. 1, 8; par [0009]: “…a processor-implemented method for tensor manipulation …”  Examiner Note (EN):  Nicol discloses: a processor-implemented method for tensor manipulation.), the method comprising:
receiving a first request to perform a first operation on a generic tensor descriptor associated with the generic tensor (See, e.g., Nicol, par [0042]: “…To facilitate the processing of tensors, tensor metadata, and other data, control signals can be used. In embodiments, the control signals include fire signals and done signals. A fire signal, pfire, can be a pointer signal used to inform downstream agents that the pointer to the location of a tensor or other data has been provided.  …”  EN:  Nicol teaches: control signals used to facilitate the processing of tensors, tensor metadata [generic tensor descriptor], and other data.);
responsive to the second request, performing the second operation on the generic tensor raw data (See, e.g., Nicol, Fig. 8, par [0067]: “…The instruction 858 takes data from the instruction's east input and sends it to a processor q1 for processing. The processors can perform logic operations on the data, including, but not limited to, a shift operation, a logical AND operation, a logical OR operation, a logical NOR operation, a logical XOR operation, an addition, a subtraction, a multiplication, and a division. …”  EN:  Nicol teaches: The processors perform logic operations on the data, including, but not limited to, a shift operation, a logical AND operation, a logical OR operation, etc., as the instruction takes data from the instruction's input and sends it to the processor for processing.), the performing the second operation including [[mapping a tensor coordinate specified by the second request to a memory address, the mapping including evaluating a delta function to determine an address delta value to add to a previously determined address for a previously processed tensor coordinate]].

Nicol does not appear to explicitly teach:
responsive to the first request, performing the first operation on the generic tensor descriptor;
receiving a second request to perform a second operation on generic tensor raw data associated with the generic tensor; and
mapping a tensor coordinate specified by the second request to a memory address, the mapping including evaluating a delta function to determine an address delta value to add to a previously determined address for a previously processed tensor coordinate.


However, SRIDHARAN (US 2018/0322386 A1), in an analogous art of manipulating tensors, teaches:
responsive to the first request, performing the first operation on the generic tensor descriptor (See, e.g., SRIDHARAN, FIG. 21A, par [0056]: “…host interface 206 receives commands directed to performing processing operations and the memory crossbar 216 receives commands directed to performing memory operations.”  Also see, e.g., SRIDHARAN, FIG. 19A, par [0230]: “FIG. 19A illustrates a tensor compute operation suitable for fine-grain compute and communication overlap.  …” (emphasis added)  EN:  SRIDHARAN teaches: host interface receives commands [first request] directed to performing processing operations, such as, a tensor compute operation [first operation on the generic tensor descriptor] suitable for fine-grain compute and communication overlap.);
receiving a second request to perform a second operation on generic tensor raw data associated with the generic tensor (See, e.g., SRIDHARAN, FIG. 21A, par [0056]: “…host interface 206 receives commands directed to performing processing operations and the memory crossbar 216 receives commands directed to performing memory operations.”  Also see, e.g., SRIDHARAN, FIG. 19A, par [0230]: “FIG. 19A illustrates a tensor compute operation suitable for fine-grain compute and communication overlap.  …”  And, SRIDHARAN, FIG. 19B, par [0232]: “…When the consumer node 1940 has a dependency upon tensor data 1955 to be computed by the producer node 1930, the consumer node 1940 may block and sleep until all of the required tensor data 1955 is written to memory 1950.  …” (emphasis added)  EN:  SRIDHARAN teaches: memory crossbar receives commands [second request]  directed to performing memory operations, when the consumer node has a dependency upon tensor data [generic tensor raw data] to be computed by the producer node.); and
mapping a tensor coordinate specified by the second request to a memory address, the mapping including evaluating a delta function to determine an address delta value to add to a previously determined address for a previously processed tensor coordinate (See, e.g., SRIDHARAN, FIG. 17B, par [0227]: “FIG. 17B illustrates a point to point network having distributed virtual addresses, …a specific physical address range in each node is mapped to the virtual addresses associated with the node, such that the same physical addresses in each node is mapped to the distributed virtual address space 1730. The distributed virtual address mapping is exchanged between nodes, such that each node is aware of the address range for each other node. For example, Node 1 can be assigned a memory address in a first memory address range 1723 ([0x1000 to 0x1500]). Node 2 can be assigned a memory address in a second memory address range 1725 ([0x2000 to 0x2500]). …Node 3 can be assigned a memory address in a third memory address range 1727 ([0x2000 to 0x3500]). Node 1 can request data from Node 3 by issuing a request for data to Node 3 and providing Node 3 with an address within the first address range 1723. Node 1 is aware that Node 3 has an address range of [0x3000 to 0x3500] and has a receive buffer in memory at an address defined by the formula: node based address+receive buffer offset. … ”  (emphasis added)  EN:  SRIDHARAN teaches: distributed virtual address mapping is exchanged between nodes, such that each node is aware of the address range for each other node, such that Node 1 can request data from Node 3 by issuing a request for data to Node 3 and providing Node 3 with an address within the first address range 1723, as Node 1 is aware that Node 3 has an address range of [0x3000 to 0x3500] and has a receive buffer in memory at an address defined by the formula: node based address+receive buffer offset [an address delta value].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Nicol for tensor manipulation with the teachings of SRIDHARAN that teaches “responsive to the first request, performing the first operation on the generic tensor descriptor; receiving a second request to perform a second operation on generic tensor raw data associated with the generic tensor;” and “mapping a tensor coordinate specified by the second request to a memory address, the mapping including evaluating a delta function to determine an address delta value to add to a previously determined address for a previously processed tensor coordinate.”  A person having ordinary skill in the art would have been motivated toward such a combination to: execute program instructions synchronously together as often as possible to increase processing efficiency. (See, SRIDHARAN, par. [0004]).  Nicol and SRIDHARAN are analogous arts directed generally to performing tensor operations.   

Regarding claim 2, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Nicol further teaches:
wherein the first operation comprises one of:
a slice, a strided slice, a pad, a reorder, a fold, a merge, an embed, and a move slicing window operation (See, e.g., Nicol, Fig. 5, par [0045]: “The flow 500 includes using a pointer, where the pointer is used to facilitate a join operation 530 between the first agent and the second agent. A join operation can take as inputs pointers to the outputs from two or more agents. The join operation can “join” or merge two or more pipelines into one pipeline. …” (emphasis added)  EN:  Nicol teaches: merge two or more pipelines into one pipeline.). 


Regarding claim 3, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Nicol further teaches:
wherein the second operation comprises one of:
a sliced copy, a general matrix multiply or batched general matrix multiply, a reduction, and an algorithm-specific transformation (See, e.g., Nicol, par [0042]: “…In a first usage example, a first agent can copy the input tensor from its input buffer to a storage element within the reconfigurable fabric. …”  Also see, e.g., Nicol, FIG. 10, par [0078]: “…The manipulating component 1050 can include functions and instructions manipulating the first tensor by the first agent. The manipulating the first tensor by the first agent can include a tensor operation such as tensor product, a tensor contraction, raising a tensor index, lowering a tensor index, and so on. …” (emphasis added) EN:  Nicol teaches: manipulating the first tensor by the first agent can include a tensor operation such as tensor product [multiply], a tensor contraction [reduction], raising a tensor index, lowering a tensor index, and so on; and copy the input tensor from its input buffer to a storage element.). 

Regarding claim 4, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Nicol further teaches:
wherein the generic tensor descriptor comprises:
an indication of how to translate one or more index values into one or more memory addresses for the generic tensor raw data (See, e.g., Nicol, par [0009]: “Tensor manipulation is realized within a reconfigurable fabric using pointers.  …wherein the pointer identifies an address of the storage element at which the first tensor is stored; …” (emphasis added) EN:  Nicol teaches: the pointer identifies an address of the storage element at which the first tensor is stored.).


Regarding claim 5, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection),
 
And, Nicol further teaches:
wherein the first operation generates a modified generic tensor descriptor based on the generic tensor descriptor and the first operation without modifying the generic tensor raw data (See, e.g., Nicol, FIG. 1, par [0029]: “The flow 100 includes providing a pointer to a second agent 160 deployed on one or more of the plurality of processing elements of the reconfigurable fabric, wherein the pointer identifies an address of the storage element at which the first tensor is stored. Providing a pointer can reduce computation resource demands because the pointer to a single copy of the contents of the storage element can be shared between pairs of agents, among pluralities of agents, and so on. …” (emphasis added) EN:  Nicol teaches: providing a pointer to a second agent deployed on one or more of the plurality of processing elements to reduce computation resource demands because the pointer to a single copy of the contents of the storage element can be shared between pairs of agents, among pluralities of agents [without modifying the generic tensor raw data].).

Regarding claim 6, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Nicol further teaches:
wherein the generic tensor raw data comprises: data elements of the generic tensor (See, e.g., Nicol, FIG. 1, par [0029]: “The flow 100 includes providing a pointer to a second agent 160 deployed on one or more of the plurality of processing elements of the reconfigurable fabric, wherein the pointer identifies an address of the storage element at which the first tensor is stored. Providing a pointer can reduce computation resource demands because the pointer to a single copy of the contents of the storage element can be shared between pairs of agents, among pluralities of agents, and so on. …” (emphasis added) EN:  Nicol teaches: the pointer identifies an address of the storage element at which the first tensor is stored).


Regarding claim 7, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Nicol further teaches:
wherein: 
the first request, first operation, second request, and second operation are specified by instructions of a program (See, e.g., Nicol, FIG. 10, par [0079]: “…the computer program product comprising code which causes one or more processors to perform operations of: obtaining a first tensor for processing on a reconfigurable fabric comprised of a plurality of processing elements, storage elements, and switching elements; deploying a first agent on one or more of the plurality of processing elements of the reconfigurable fabric; manipulating the first tensor by the first agent; storing the results of the manipulating the first tensor in a storage element external from the first agent; providing a pointer to a second agent deployed on one or more of the plurality of processing elements of the reconfigurable fabric, wherein the pointer identifies an address of the storage element at which the first tensor is stored; and processing the first tensor by the second agent.” (emphasis added) EN:  Nicol teaches: code [instructions of a program] which causes one or more processors to perform operations of: obtaining a first tensor for processing, manipulating the first tensor by the first agent; storing the results of the manipulating the first tensor in a storage element.).


Regarding claim 8, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Nicol further teaches:
wherein:
the first request is specified by program source (See, e.g., Nicol, par [0042]: “…To facilitate the processing of tensors, tensor metadata, and other data, control signals can be used. In embodiments, the control signals include fire signals and done signals. A fire signal, pfire, can be a pointer signal used to inform downstream agents that the pointer to the location of a tensor or other data has been provided.  …”   And, Nicol, FIG. 10, par [0079]: “…the computer program product comprising code which causes one or more processors to perform operations of: obtaining a first tensor for processing on a reconfigurable fabric comprised of a plurality of processing elements, storage elements, and switching elements; deploying a first agent on one or more of the plurality of processing elements of the reconfigurable fabric; manipulating the first tensor by the first agent; storing the results of the manipulating the first tensor in a storage element external from the first agent; providing a pointer to a second agent deployed on one or more of the plurality of processing elements of the reconfigurable fabric, wherein the pointer identifies an address of the storage element at which the first tensor is stored; and processing the first tensor by the second agent.” (emphasis added) EN:  Nicol teaches: To facilitate the processing of tensors, tensor metadata, and other data, control signals can be used, using code [instructions of a program] which causes one or more processors to perform operations of: obtaining a first tensor for processing, manipulating the first tensor by the first agent; storing the results of the manipulating the first tensor in a storage element.); 

Nicol does not appear to explicitly teach:
the first operation is performed by a compiler configured to compile the program source to generate a compiled program; 
the second request is specified by the compiled program; and 
the second operation is performed by the compiled program.
However, SRIDHARAN (US 2018/0322386 A1), in the analogous art of manipulating tensors, additionally teaches:
the first operation is performed by a compiler configured to compile the program source to generate a compiled program (See, e.g., SRIDHARAN, FIG. 2D, par [0082]: “…The SIMD instructions for the GPGPU cores can be generated at compile time by a shader compiler or automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures. …”  Also see, e.g., SRIDHARAN, FIG. 22, par [0250]: “…The compiler 2215 executes on the processor 2202 to compile source code 2214A into compiled code 2214B. The compiled code 2214B can include code that may be executed by the processor 2202 and/or code that may be executed by the GPGPU 2220. …” (emphasis added)  EN:  SRIDHARAN teaches SIMD instructions generated at compile time by a shader compiler or automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures.); 
the second request is specified by the compiled program (See, e.g., SRIDHARAN, FIG. 2D, par [0082]: “…The SIMD instructions for the GPGPU cores can be generated at compile time by a shader compiler or automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures. …” (emphasis added)  EN:  SRIDHARAN teaches: SIMD instructions can be automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures.); and 
the second operation is performed by the compiled program (See, e.g., SRIDHARAN, FIG. 2D, par [0082]: “…The SIMD instructions for the GPGPU cores can be generated at compile time by a shader compiler or automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures. …” (emphasis added)  EN:  SRIDHARAN teaches: SIMD instructions can be automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Nicol and SRIDHARAN combination for tensor manipulation by incorporating the additional teachings of SRIDHARAN that teaches “the first operation is performed by a compiler configured to compile the program source to generate a compiled program; the second request is specified by the compiled program; and the second operation is performed by the compiled program.”   A person having ordinary skill in the art would have been motivated toward such a combination to: execute program instructions synchronously together as often as possible to increase processing efficiency. (See, SRIDHARAN, par. [0004]).  Nicol and SRIDHARAN are analogous arts directed generally to performing tensor operations.   

Regarding claim 9, Nicol and SRIDHARAN teaches: 
The method of claim 1 (please see claim 1 rejection), 

And, Nicol further teaches:
wherein: 
the first request and the second request are specified by a program (See, e.g., Nicol, FIG. 10, par [0079]: “…the computer program product comprising code which causes one or more processors to perform operations of: obtaining a first tensor for processing on a reconfigurable fabric comprised of a plurality of processing elements, …” (emphasis added) EN:  Nicol teaches: code [instructions of a program] which causes one or more processors to perform operations of: obtaining a first tensor for processing,); and 

at least one of the first operation and the second operation are performed by a specialized hardware circuit (See, e.g., Nicol, FIG. 1, par [0032]: “…a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors.” (emphasis added) EN:  Nicol teaches: a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors) configured to perform at least one operation on generic tensor descriptors or on generic tensor raw data (See, e.g., Nicol, FIG. 10, par [0079]: “…the computer program product comprising code which causes one or more processors to perform operations of: obtaining a first tensor for processing on a reconfigurable fabric comprised of a plurality of processing elements, storage elements, and switching elements; deploying a first agent on one or more of the plurality of processing elements of the reconfigurable fabric; manipulating the first tensor by the first agent; storing the results of the manipulating the first tensor in a storage element external from the first agent; providing a pointer to a second agent deployed on one or more of the plurality of processing elements of the reconfigurable fabric, wherein the pointer identifies an address of the storage element at which the first tensor is stored; and processing the first tensor by the second agent.” (emphasis added) EN:  Nicol teaches: code [instructions of a program] which causes one or more processors to perform operations of: obtaining a first tensor for processing, manipulating the first tensor by the first agent; storing the results of the manipulating the first tensor in a storage element.).

Claims 10-18:
System Claims 10-18 are basically similar to rejected method Claims 1-9, respectively.  
As such, Claims 10-18 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Nicol and SRIDHARAN, for similar rationale.

Claims 19-20:
CRM Claims 19-20 are basically similar to rejected method Claims 1-2, respectively.  
As such, Claims 19-20 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Nicol and SRIDHARAN, for similar rationale.








Conclusion
11.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					June 11, 2022
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191